         Case 1:21-cv-01229-AWI-JLT Document 5 Filed 08/17/21 Page 1 of 3


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS C. SHRADER,                               )   Case No.: 1:21-cv-01229-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                      )   ASSIGN DISTRICT JUDGE
13          v.                                        )
                                                      )   FINDINGS AND RECOMMENDATION TO
14   MERRICK GARLAND, et al.,
                                                      )   DISMISS PETITION FOR WRIT OF MANDAMUS
15                  Respondents.                      )
                                                      )   [THIRTY-DAY OBJECTION DEADLINE]
16                                                    )

17          On August 12, 2021, Petitioner filed a petition for writ of mandamus pursuant to 28 U.S.C. §

18   1361. For the following reasons, the Court will recommend the petition be DISMISSED WITH

19   PREJUDICE.

20                                                 DISCUSSION

21          The All Writs Act, codified at 28 U.S.C. § 1651(a), provides that “[t]he Supreme Court and all

22   courts established by Act of Congress may issue all writs necessary or appropriate in aid of their

23   respective jurisdictions and agreeable to the usages and principles of law.” The federal mandamus

24   statute set forth at 28 U.S.C. § 1361 provides: “The district courts shall have original jurisdiction of

25   any action in the nature of mandamus to compel an officer or employee of the United States or any

26   agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. Mandamus relief is only

27   available to compel an officer of the United States to perform a duty if (1) the petitioner’s claim is

28   clear and certain; (2) the duty of the officer “is ministerial and so plainly prescribed as to be free from

                                                          1
         Case 1:21-cv-01229-AWI-JLT Document 5 Filed 08/17/21 Page 2 of 3


1    doubt,” Tagupa v. East-West Center, Inc., 642 F.2d 1127, 1129 (9th Cir.1981) (quoting Jarrett v.

2    Resor, 426 F.2d 213, 216 (9th Cir.1970)); and (3) no other adequate remedy is available. Piledrivers’

3    Local Union No. 2375 v. Smith, 695 F.2d 390, 392 (9th Cir.1982).

4           Petitioner alleges that the state sentencing court imposed an illegal sentence and his due

5    process rights were violated. (See Doc. 1 at 1-5.) However, federal courts have no jurisdiction to issue

6    a writ of mandamus compelling state officials to perform actions or pay damages. See Clark v. State of

7    Washington, 366 F.2d 678, 681 (9th Cir. 1966) (“The federal courts are without power to issue writs

8    of mandamus to direct state courts or their judicial officers in the performance of their duties . . .”).

9    Title 28 U.S.C. § 1651(a) does not vest a federal district court with the power to compel performance

10   of a state court, judicial officer, or another state official’s duties under any circumstances. Pennhurst

11   State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (11th Amendment prohibits federal district

12   court from ordering state officials to conform their conduct to state law). Thus, a petition for

13   mandamus to compel a state official to take or refrain from some action is frivolous as a matter of law.

14   Demos v. U.S. District Court, 925 F.2d 1160, 1161-72 (9th Cir.1991); Robinson v. California Bd. of

15   Prison Terms, 997 F.Supp. 1303, 1308 (C.D.Cal.1998) (federal courts are without power to issue writs

16   of mandamus to direct state agencies in the performance of their duties); Dunlap v. Corbin, 532

17   F.Supp. 183, 187 (D.Ariz.1981) (plaintiff sought order from federal court directing state court to

18   provide speedy trial), aff’d without opinion, 673 F.2d 1337 (9th Cir.1982).

19                                                    ORDER

20          The Clerk of Court is DIRECTED to assign a District Judge to the case.

21                                            RECOMMENDATION

22          For the foregoing reasons, the Court RECOMMENDS that the petition be DISMISSED WITH

23   PREJUDICE as frivolous.

24          This Findings and Recommendation is submitted to the United States District Court Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

26   Rules of Practice for the United States District Court, Eastern District of California. Within thirty

27   days after being served with a copy of this Findings and Recommendation, Petitioner may file written

28   objections with the Court and serve a copy on all parties. Such a document should be captioned

                                                          2
         Case 1:21-cv-01229-AWI-JLT Document 5 Filed 08/17/21 Page 3 of 3


1    “Objections to Magistrate Judge’s Findings and Recommendation.” The Court will then review the

2    Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to

3    file objections within the specified time may waive the right to appeal the Order of the District Court.

4    Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

5
6    IT IS SO ORDERED.

7       Dated:     August 16, 2021                              _ /s/ Jennifer L. Thurston
8                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
